 



Exhibit 10.1
January 12th, 2007
Dr. Nathaniel A. Brown
60 Rolling Rock Lane
Weston, MA 02493

  Re:   Separation and Benefits Payable Pursuant to Employment Agreement (the
“Employment Agreement”) dated May 8, 2003 by and between Nathaniel A. Brown and
Idenix Pharmaceuticals, Inc. (the “Company”)

Dear Nat:
This letter confirms our mutual agreement that your position as the Company’s
Chief Medical Officer and Executive Vice President, Clinical Research, as well
as your full time employment with Idenix will terminate on January 22, 2007 (the
“Separation Date”).
In connection with the termination of your employment, we acknowledge that your
termination will be considered a “covered termination” (as such term is defined
in Employment Agreement) and that the payments and benefits payable to you
pursuant to Section 5.A. of the Employment Agreement (as further agreed to below
with respect to your bonus amounts) are due to you. Such benefits will be paid
in accordance with the terms and conditions set forth in the Employment
Agreement. Such conditions include the execution and delivery by you and the
effectiveness of the release attached thereto.
With respect to bonus amounts due to you, we have agreed that you are entitled
to and will receive a bonus in the amount of $153,000 for your service in 2006
(the “2006 Bonus”) and that the amount of bonus payable pursuant to Section 5.A
(i) of the Employment Agreement is $159,500. The 2006 Bonus will be paid at the
same time as the other benefits provided for in Section 5.A(i) of the Employment
Agreement.
The Company acknowledges that any and all restrictions set forth in
Section 3.C.(iii) relating to the transfer, pledge or other disposition of any
shares of the Company’s common stock, including the “Holding Period Shares” as
such term is defined in the Employment Agreement will be without effect as of
the Separation Date. The Company further acknowledges that the unexercised stock
options previously awarded to you (the “Options”) are and, subsequent to the
Separation Date, will remain exercisable in accordance with the terms of the
stock option plans, stock option awards and the Employment Agreement.
Additionally, the Company acknowledges that, you are and, subsequent to the
Separation Date, will remain free to transfer, pledge or otherwise dispose of
shares of Idenix common stock which are acquired upon exercise of the Options,
subject to Rule 144 of the Securities Act of 1933, as amended (“Rule 144”),
relevant securities laws relating to the possession of material nonpublic
information, the Company’s Insider Trading Policy prior to the Separation Date,
and such encumbrances that have been created by you or any party other than the
Company.
On the Separation Date, you agree to acknowledge that: (i) all transactions in
which you have engaged with respect to the ownership of Idenix common stock are
or will then have been reported on Forms 3 and 4 which have been subsequently
filed with the Securities and Exchange Commission; and (ii) you will be
considered an “affiliate” of the Company under Rule 144 until the date which is
three months after your Separation Date. As of the Separation Date, you will no
longer be subject to the Company’s Insider Trading Policy.

 



--------------------------------------------------------------------------------



 



Nathaniel A. Brown, M.D.
January 12th, 2007
Page 2 of 3
You agree that all amounts that are treated for purposes of Section 409A as
nonqualified deferred compensation that was not deferred before January 1, 2005
that you would be otherwise entitled to receive before the six-month anniversary
of the Separation Date shall not be paid to you until six months after the
Separation Date.
In connection with our discussions relating to the separation, you have
acknowledged and agreed that it is solely your responsibility and not that of
the Company to determine the tax consequences of any payments made or to be made
to you or options granted to you pursuant to the Employment Agreement, and/or
any agreements granting you options to purchase Idenix stock (collectively, the
“Payments”), and that for advice as to your specific circumstances, the tax
consequences of any of these agreements and the application of Section 409A of
the Internal Revenue Code (“Section 409A”) to any such payments or options, you
have relied upon your own tax advisors. You acknowledge that you are not relying
upon the advice or representation of Idenix with respect to the tax treatment of
any of the Payments. You agree that you are responsible for payment of all
federal, state and local taxes with respect to the Payments and any penalties or
assessments related thereto. You agree to indemnify the Company and hold the
Company harmless from any claims or liability (including without limitation,
fines, excise taxes, penalties or fees) claimed or imposed by any government
agency with respect to (a) any failure to pay or failure to withhold, or delayed
payment of, federal taxes resulting from the application of the provisions of
Section 409A to the Payments or (b) any failure to satisfy any reporting
requirements with respect to the Payments imposed by the Internal Revenue Code.
On or before the Separation Date, you are requested to return to Idenix all
computer and remote access equipment that has been provided to you by the
Company. The Company agrees to assign to you the cellular telephone number that
you currently possess.
The Company acknowledges and agrees that nothing in this agreement shall affect
your rights to indemnification as provided under the terms of the Company’s
charter and bylaws and any director and officer liability policy that may be in
place and maintained by the Company at such time as claim for indemnification
may arise.
The Company, represents and warrants that, as the date hereof, it has not
instituted or caused to be instituted against you any suit, charge, complaint,
investigation, or action at law, in equity or otherwise, in any court,
administrative agency or other public or private tribunal with respect to any
cause of action or claim of any kind relating in any way to your employment with
the Company or the anticipated conclusion of your employment with the Company.
Further the Company represents and warrants that, to its knowledge as of the
date hereof, there are no lawsuits, claims or investigations, pending or
threatened, that might affect and/or in any way (including as a witness) involve
you in your capacity as an employee and officer of the Company.
You agree that the conclusion of your employment was not the result of any
discriminatory or retaliatory action on the part of the Company and/or any of
its current or former affiliates.
We have agreed that except as required by applicable law or compelled by process
of law, at all times following the date hereof, neither the Company’s officers
or you will make any false, derogatory or disparaging statements about the other
party or its respective affiliates.
Except to the extent modified hereby, the terms of Section 5.A of the Employment
Agreement remain unchanged and in full force and effect.

 



--------------------------------------------------------------------------------



 



Nathaniel A. Brown, M.D.
January 12th, 2007
Page 3 of 3
There are two copies of this letter enclosed. If the terms set forth herein
accurately reflect our mutual understanding and agreement, please sign each copy
and return one copy to me for our corporate files.

     
 
  Very truly yours,
 
       
/s/ Paul Fanning
 
  Paul Fanning
Vice President, Human Resources
 
   
Acknowledged and accepted this
12th day of January 2007
     
/s/ Nathaniel A. Brown, M.D.
   
 
Nathaniel A. Brown, M.D.
   
 
   
cc: Jean-Pierre Sommadossi
   

 